Adam Warren
Jordan W. FitzGerald
MOULTON BELLINGHAM PC
27 North 27th Street, Suite 1900
P.O. Box 2559
Billings, Montana 59103-2559
Telephone: (406) 248-7731
Adam.Warren@moultonbellingham.com
Jordan.FitzGerald@moultonbellingham.com

     Attorneys for Plaintiff and Counter-Defendant

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION

 PSC CUSTOM, LLC, d/b/a POLAR                     Case No. CV 20-132-BLG-SPW
 SERVICE CENTER,

                                Plaintiff,

       -vs-
                                                   PSC CUSTOM, LLC, D/B/A
 HANOVER AMERICAN INSURANCE                       POLAR SERVICE CENTER’S
 COMPANY, SECTOR CORPORATION,                       ANSWER TO HANOVER
 and ST. JOHNS CORPORATION,                        AMERICAN INSURANCE
                                                        COMPANY’S
                     Defendants.                      COUNTERCLAIM
 HANOVER AMERICAN INSURANCE
 COMPANY,

                          Counterclaimant,

       -vs-

 PSC CUSTOM, LLC, d/b/a POLAR
 SERVICE CENTER,

                       Counter-Defendant.

                               MOULTON BELLINGHAM PC
                                 ATTORNEYS AT LAW
      COMES NOW, Counter-Defendant PSC Custom, LLC, d/b/a Polar Service

Center (“PSC”), by and through its attorneys, and answers Hanover American

Insurance Company’s (“Hanover”) Counterclaim as follows:

      1.     Denied.

      2.     Admit.

                          AFFIRMATIVE DEFENSES

      3.     Hanover has waived or is estopped from denying coverage under the

Policy, in whole or in part, as a result of its own actions or the actions of its

representatives.

      4.     Hanover is not entitled to recovery of attorneys’ fees under the facts of

this case and applicable law.

      5.     PSC reserves the right to amend or add affirmative defenses as this case

and discovery progress.

      WHEREFORE, PSC prays that Hanover take nothing by way of its

Counterclaim, and that judgment be entered in favor of PSC, together with costs of

suit and such other and further relief as the Court may deem just.




                                           2
                                  MOULTON BELLINGHAM PC
                                    ATTORNEYS AT LAW
DATED this 23rd day of September, 2020.

                              MOULTON BELLINGHAM PC



                              By __/s/ _Adam Warren________________
                                    ADAM WARREN
                                    JORDAN W. FITZGERALD
                                    27 North 27th Street, Suite 1900
                                    P.O. Box 2559
                                    Billings, Montana 59103-2559

                                      ATTORNEYS FOR PLAINTIFF




                                 3
                        MOULTON BELLINGHAM PC
                          ATTORNEYS AT LAW
